ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_04_FR.txt. 92

OPINION DISSIDENTE DE M. LEVI CARNEIRO

Ayant à mon regret répondu autrement que la Cour aux questions
posées, j'ai le devoir d'exposer, très sommairement, les fondements
de mon opinion.

Pour résoudre ces questions, le système de l'Organisation des
Nations Unies dans son ensemble l'emporte, à mon avis, sur la
signification littérale de quelques mots tirés des statuts et des
règlements. Même pour l'interprétation littérale, cette Cour a
déjà confirmé le principe énoncé par le Cour permanente :

«les mots doivent être interprétés selon le sens qu'ils auraient
normalement dans leur contexte, à moins que l'interprétation
ainsi donnée ne conduise à des résultats déraisonnables ou ab-
surdes» (Compétence de l’Assemblée générale pour l’admission
d'un Etat, C. I. J. Recueil 1950, p. 8).

I. L’Organisation des Nations Unies est fondée « sur le principe
de Végalité souveraine de tous ses Membres » (Charte, article 2 (1))
et l’Assemblée générale est son seul organe institué par la Charte,
dans lequel sont représentés tous les États Membres.

a) L'Assemblée générale est le premier des six «organes princi-
paux » mentionnés dans l’article 7 de la Charte.

b) L'Assemblée générale domine toute l'Organisation, intervient
de façon décisive dans la formation des autres organes principaux,
contrôle plus ou moins largement leurs activités, exerce une
influence chaque fois plus étendue, en rapport avec tous les
objectifs des Nations Unies.

c) L'Assemblée ne peut pas renoncer à ses attributions, ni les
déléguer définitivement. Ce principe a été reconnu à l’occasion de
l'institution de la « petite assemblée », ou « commission intérimaire ».
L'Assemblée a aussi des pouvoirs implicites (Charte, article Ir (4)).

d) Pour alléger sa tâche, l'Assemblée peut seulement «créer les
organes subsidiaires qu'elle juge nécessaires à l'exercice de ses
fonctions » (Charte, article 22). Le sens du terme « subsidiaire »
est: «qui vient en aide à quelque chose de principal» (Littré,
Dictionnaire). Les fonctions attribuées à l'organe subsidiaire con-
tinuent toujours d’être des fonctions de l’Assemblée.

e) L'Assemblée, eu égard au personnel du Secrétariat, « fixe » les
règles suivant lesquelles ce personnel est nommé par le Secrétaire
général (Charte, article 101). Par conséquent, elle règle aussi le

49
93 TRIB. ADM. DES N.U. (OP. DISS. DE M. LEVI CARNEIRO)

départ de ces fonctionnaires. Elle surveille lapplication de ces
règles.

II. Le «tribunal administratif » a été ainsi dénommé au temps
de la Société des Nations, peut-être sous Vinfluence d’Albert
Thomas, lui-même inspiré de la terminologie du droit public
français.

a) Les «tribunaux administratifs » — quelle que soit la force
obligatoire de leurs décisions — ne sont pas considérés, n’ont
jamais été considérés, en France, comme des organes judiciaires :
ils sont des organes administratifs (Laferrière, Contentieux adminis-
tratif, vol. I, p. 619; Louis Renault, Précis de droit administratif,
pp. 38-40).

b) Le tribunal administratif des Nations Unies a été créé par
l’Assemblée générale selon les principes posés ci-dessus (I, c, d, e)
et fait partie du système de l'Organisation.

c) Les expressions de son statut n’autorisent pas à considérer
le tribunal administratif des Nations Unies comme un vrai organe
judiciaire, tout à fait indépendant. La dénomination « tribunal »
a été donnée à d’autres organes des Nations Unies, qui ne sont pas
judiciaires — « Tribunal de Lybie », « Tribunal d’Erythrée ». Quand
l’on dit que les « jugements » du tribunal sont « définitifs et sans
appel» (statut, article 10,2), il s’agit uniquement de procédure :
cela n’a pas empêché le tribunal de reviser, en des circonstances
particulières, sa décision antérieure, et ne suffit pas pour empêcher
l’Assemblée générale de refuser d'exécuter une allocation d’indem-
nisation faite par le tribunal administratif, organe qui lui est
subsidiaire. Le statut dit que le tribunal administratif « ordonne
l'annulation de la décision, ou l’exécution de l'obligation », mais,
en même temps, il permet au Secrétaire général de refuser d'exécuter
la décision, une indemnité étant dans ce cas allouée au fonctionnaire.
Les décisions des conseils de préfecture, qui sont aussi des tribu-
naux administratifs, sont dénommées « jugements » dans des lois
françaises très récentes. Les dispositions (statut, articles 9 (3) et
12} suivant lesquelles l'indemnité fixée par le tribunal administratif
sera payée par les Nations Unies ou par une institution spécialisée,
indiquent seulement qui doit payer l’indemnité, sans signifier une
obligation inconditionnelle de paiement immédiat et intégral. Une
autre interprétation de ces mots conduirait « à des résultats dérai-
sonnables ou absurdes ».

ad) D'autre part, il n’est pas exigé des membres du tribunal
administratif qu’ils aient une culture spécialisée, notamment une
culture juridique ; ils ne sont pas dénommés « juges », n’ont pas
Virréductibilité du traitement, que l’Assemblée générale peut au
contraire fixer et altérer à son gré ; ils sont élus par l’Assemblée

50
94 TRIB. ADM. DES N.U. (OP. DISS. DE M. LEVI CARNEIRO)

générale elle-même pour la courte période de trois ans. Un membre
du tribunal peut être relevé de ses fonctions par l’Assemblée
«si les autres membres estiment à l'unanimité qu'il n’est plus
qualifié pour les exercer » (statut, article 3 (5)). Les décisions sont
prises par trois membres du tribunal — moins de la moitié de
la totalité — et la majorité peut se former par deux voix seulement.

e) En créant le tribunal administratif, en 1949, l’Assemblée
générale des Nations Unies ne pouvait oublier ce qui s'était passé
en 1946, touchant quelques décisions du tribunal administratif
de la Société des Nations. Rien n’a été fait, cependant, pour
éviter un nouveau refus d'exécution par l’Assemblée générale
d'une décision du tribunal: on a conservé les mêmes dispositions
que dans le statut antérieur ; on a même adopté le mot « membre »
pour désigner ceux que le statut précédent dénommait « juges ».

f) L'Assemblée générale ne pourrait créer qu’un organe sub-
sidiaire qui ne serait pas un vrai tribunal judiciaire, parce que
FAssemblée générale elle-même n’a pas de fonctions judiciaires
et pour les raisons exposées ci-dessous (II A).

g) Même pour régler des rapports externes de l'Organisation
— c'est-à-dire des questions avec un Etat ou avec des tiers —,
dans les conventions du 13 février 1946, du II juin 1946, du
rt juillet 1946 et du 26 juin 1947, les Nations Unies n’ont prévu
que des organes d'arbitrage, qui ne sont pas des organes des
Nations Unies, et dont les décisions restent soumises à l'avis
consultatif de la Cour internationale de Justice, ou dont le tiers
arbitre est nommé par le Président de la Cour internationale
de Justice.

h) Pour régler des rapports internes de l'Organisation — tels
les différends entre fonctionnaires du Secrétariat et le Secrétaire
général —, si l’Assemblée avait créé un organe judiciaire, il serait
nécessairement et immédiatement subordonné à la Cour inter-
nationale de Justice, qui est «l'organe judiciaire principal des
Nations Unies» (Charte, article 92). Les décisions du tribunal
administratif de l’Organisation internationale du Travail sont,
par disposition expresse de son statut, soumises, dans certains
cas, à l’avis consultatif, avec force obligatoire, de la Cour inter-
nationale de Justice.

1) L'Assemblée générale n'est pas partie au différend décidé
par le tribunal administratif ; c’est seulement le Secrétaire général
qui est défendeur. On ne lui a pas attribué expressément — au
moins dans les cas que je connais — la qualité de représentant
des Nations Unies (v. III, e).

j) Les décisions d’un «tribunal administratif» constitué de la
sorte et fonctionnant de la sorte (II, d) ne peuvent avoir l'autorité
95 TRIB. ADM. DES N.U. (OP. DISS. DE M. LEVI CARNEIRO)

de la chose jugée (v. Georges Scelle, Manuel de droit international
public, 1948, p. 665).

k) Le «tribunal administratif des Nations Unies» n’est pas
indépendant ; ce n’est pas un organe judiciaire ; il exerce seulement
des fonctions « quasi-judiciaires ». L'Assemblée générale exerce aussi
des fonctions de cette espèce (Kelsen, The Law of the United
Nations, p. 194).

III. Les rapports du tribunal administratif avec l’Assemblée
générale, dont il est un « organe subsidiaire », sont bien caractérisés
par les conditions et les pouvoirs de l’Assemblée générale, indiqués
ci-dessus. L'Assemblée générale peut modifier, comme elle l’a déjà
fait, la juridiction de ce tribunal et le supprimer. Plusieurs règles
déjà adoptées ont restreint l’action du tribunal et limité la portée
de ses décisions.

a) Les modifications des règles d'organisation judiciaire et de
procédure judiciaire — même judiciaire — sont appliquées aux
cas antérieurs.

b} Les fonctionnaires des Nations Unies sont liés par un « contrat
de droit public». Dans ce cas, «la convention, quelque formelle
qu’elle puisse être, ne peut avoir pour effet juridique de limiter la
compétence de l’administration» (Jéze, Principes généraux de
droit administratif, éd. 1926, vol. ITI, p. 430).

c) L’Assemblée est capable, au point de vue technique, de
contrôler — et elle doit le faire — l’action du tribunal adminis-
tratif, organe qu’elle a créé pour l'aider dans l'exercice de ses
fonctions. Sans avoir de compétence judiciaire stricte, elle peut
bénéficier, pour les questions juridiques soulevées par les décisions
du tribunal administratif, de la collaboration de sa 6me Commission
(Commission juridique), de la Commission de droit international
et — comme elle vient de le faire dans le cas actuel — de la Cour
internationale de Justice.

d) Les décisions du tribunal administratif sont rendues en
première instance : en règle, le différend doit être soumis préalable-
ment à l'organisme paritaire de recours ; toutefois, cet organe est
simplement consultatif, et on peut se dispenser de demander son
avis, la requête pouvant être soumise directement au tribunal
administratif (statut du tribunal, art. 7).

e) Les décisions du tribunal administratif, si elles n'étaient pas
soumises au contrôle de l’Assemblée générale, auraient plus de
force obligatoire que les arrêts mêmes de la Cour internationale de
Justice : l’Assemblée générale n'aurait qu’à les exécuter passive-
ment. Le tribunal fixerait à son gré la limite du pouvoir discipli-
naire du Secrétaire général, interpréterait, appliquerait ou refuse-

52
96 TRIB. ADM. DES N.U. (OP. DISS. DE M. LEVI CARNEIRO)

rait d'appliquer les règles adoptées par l’Assemblée générale. Les
décisions de cet «organe subsidiaire » seraient obligatoires pour
deux « organes principaux » — l’Assemblée générale et le Secrétaire
général — même dans des matières de leur compétence.

IV. Dans le cas actuel, aux termes de la demande, il s’agit
spécialement du refus, par l'Assemblée générale, d'exécuter une
allocation d’indemnité faite par le tribunal administratif à un
fonctionnaire démissionné. Il s’agit ici de l'exercice du pouvoir
budgétaire de l’Assemblée.

a) C'est seulement l’Assemblée générale qui approuve le budget
de l'Organisation (Charte, art. 17 (1)). Les «questions budgétaires »
sont «importantes » et décidées « à la majorité des deux tiers des
membres présents et votant » (Charte, art. 18 (2)).

b) Chaque majoration de dépenses de l’Organisation doit entrai-
ner la majoration des contributions des États Membres et a par
suite une répercussion dans le budget national de chacun de ces
États.

c) Je ne peux concevoir que l’Assemblée générale soit obligée
d'exécuter automatiquement et d'imposer aux États Membres la
charge des décisions qui pourront avoir été prises seulement par
deux membres d’un de ses organes subsidiaires, le tribunal
administratif.

d) L'Assemblée généralé «doit » respecter une obligation juri-
dique des Nations Unies, légitimement constituée ou reconnue ;
mais la décision du tribunal administratif ne constitue, ni ne
reconnaît définitivement une obligation des Nations Unies.

e) Le paiement d’une indemnité allouée par le tribunal admi-
nistratif peut être fait — comme il est arrivé dans la presque
totalité des cas — par le Secrétaire général, quand il y a au budget
des fonds dont il peut disposer à cet effet ; et cela, sans examen
de l’Assemblée, si l’Assemblée même l'autorise explicitement ou
implicitement. Dans les autres cas, l’Assemblée générale peut
refuser, en tout ou en partie, le paiement, si elle reconnaît mal
fondée la décision du tribunal administratif.

V. Les droits et même les intérêts des fonctionnaires doivent
être garantis et respectés. Certainement, ils ne seront pas moins
garantis et respectés par les délibérations des représentants directs
des soixante États Membres que par le tribunal administratif, tel
qu'il est maintenant organisé. D'autant plus que: 1° l'existence
même du tribunal et l'ampleur de ses décisions dépendent des

53
97 TRIB. ADM. DES N.U. (OP. DISS. DE M. LEVI CARNEIRO)

décisions de l’Assemblée générale, et 2° l’Assemblée générale
doit toujours respecter la présomption de légitimité et de bien-
fondé des décisions du tribunal administratif, exerçant ainsi, en
bonne foi, avec discrétion et esprit de justice, sa prérogative de
ne pas exécuter, totalement ou partiellement, une quelconque
de ces décisions.

(Signé) Levi CARNEIRO.

54
